AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California


                        SIERRA CLUB                                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                                           Civil Action No. 4:19-cv-02246
                                                                       )
    UNITED STATES DEPARTMENT OF ENERGY                                 )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Department of Energy
                                           1000 Independence Ave., SW
                                           Washington, DC 20585




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stacey P. Geis
                                           Earthjustice
                                           50 California Street, Suite 500
                                           San Francisco, CA 94111



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                          S DISTR
                                                                                       ATE       IC
                                                                                                     CLERK OF COURT
                                                                                     ST            T
                                                                                 D
                                                                                                        Susan Y. Soong
                                                                                                           CO
                                                                            E
                                                                          IT




                                                                                                             UR
                                                                        UN




                                                                                                               T




             April 25, 2019                                                                                                                Felicia Brown
                                                                        N O RT




                                                                                                                NI A




Date:
                                                                                                            OR
                                                                           HE




                                                                                                           IF




                                                                                 N
                                                                                                           AL
                                                                                 R




                                                                                     DI
                                                                                          S T RI T O F C
                                                                                                C                      Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-02246

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
